Grant, J.
This is an action of trespass originating in justice’s coiirt, in which plaintiff recovered a judgment for six cents. Defendant removed the case to the circuit court by certiorari, where the judgment was reversed, and plaintiff brought it to this Court by writ of error. The suit was commenced by warrant based upon the affidavit of plaintiff. Plaintiff filed the usual declaration in trespass. Defendant pleaded the general issue, and asked for an adjournment, which was granted. Upon the adjourned day defendant was present with his counsel, who, after examining the pleadings, expressed himself as satisfied and ready for trial. A jury was impaneled and sworn. After the taking of testimony had commenced, *650defendant moved to quash all proceedings on the ground that the affidavit was not sufficient to authorize the warrant.
The motion came too late. If the affidavit was defective the defect was waived by the plea and proceeding to trial without objection. No notice of title or other special defense was given, and the justice had jurisdiction of the case.
Judgment reversed, and a judgmeut entered in this Court for plaintiff, with costs of both courts.
Champlin, O. J., Cahill and Long, JJ., concurred. Morse, J., did not sit.